Citation Nr: 1703997	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in September 2013.  A transcript is of record.

In March 2014, the Board remanded this issue for additional development including to obtain relevant VA treatment records and records of private treatment.  The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

A cardiac disorder, to include ischemic heart disease, did not manifest during service, and is not otherwise related to an event or injury in service, to include exposure to herbicides.


CONCLUSION OF LAW

Service connection for ischemic heart disease is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Notice letters were sent to the Veteran in July 2010 and March 2011, prior to the initial adjudication of the claim on appeal.  The notices included descriptions of what evidence must be submitted to substantiate the claim, including what evidence must be provided by the Veteran and what evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

The Veteran was not provided with a VA examination relating to his claimed cardiac disorder.  Generally VA provides such an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, service treatment records are silent as to any complaints or treatment associated with the heart, to include on separation examination in October 1972, and the first evidence of cardiac symptoms is not until 1986 - more than a decade after separation from service.  In October 2014, a VA doctor wrote that "[the Veteran] . . . is a Vietnam Veteran who suffers from complications of exposure to Agent Orange," and that he was "totally and permanently disabled from heart disease," though no connection was suggested between service and any current disorder.

Though the Veteran repeatedly asserted that a cardiac disorder was incurred as a result of service - and specifically relating to exposure to Agent Orange -  such conclusory and generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.")  Id. Consequently, a VA examination as to the etiology of the claimed disorder is not warranted.

VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Ischemic Heart Disease

The Veteran - who has a history of cardiac diagnoses, including myocardial infarction in August 1994, systolic ejection murmur, chronic angina, coronary artery disease, coronary vascular disease, and ischemic heart disease - asserts that one or more of these disorders may be related to his in-service exposure to the herbicide agent known as Agent Orange. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

At his September 2013 Board hearing, the Veteran suggested that he was born with a heart murmur - and thus entered service with a preexisting heart disorder. Where a veteran enters service with a preexisting disorder, service connection is considered on the basis of aggravation; that is, whether the preexisting injury or disease was made worse during service.  In so doing, VA must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The Board finds that the Veteran did not have any preexisting heart disorder on entering active duty in 1971, and service connection on the basis of aggravation cannot be granted.  A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  On enlistment medical examination in July 1971, the Veteran's heart was "normal," and the Veteran's lone unsupported statement, many years later, endorsing a preexisting disorder does not amount to clear and unmistakable evidence needed to rebut the presumption of soundness.  Accordingly, the Veteran is presumed to have entered service without a heart disorder, and the presumption of aggravation does not apply.

With regard to the Veteran's assertion of exposure to Agent Orange, where any veteran was exposed to an herbicide agent (e.g., Agent Orange) during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, certain diseases, including ischemic heart disease, shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2016) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  A veteran is presumed to have been exposed to Agent Orange, if they had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

Although service department records reflect that the Veteran's only service was with the Navy from August 1971 until October 1972, he has repeatedly asserted that prior to such service he "spent five months and five days with the Marines in Vietnam as a tunnel rat."  Board Hearing Tr. at 11.  According to the Veteran, he enlisted with the Marine Corps at the age of 16 by lying about his age.  Id. at 12.  When the Marine Corps discovered that he had misrepresented his age, the Veteran indicates that he was transferred to the Navy, id., where he served aboard the USS Austin (LPD-4) and again went to Vietnam.  Id. at 15.  In addition to asserted time spent in Vietnam, he testified to seeing Agent Orange transported aboard the USS Austin in 55-gallon orange drums, id. at 10, and that he was also exposed to Agent Orange while cleaning the deck of the ship, where he saw "mud, like the ocean floor, and it was orange."  Id. at 9.

The Board finds that the Veteran did not serve on the Marine Corps, did not have service in the Republic of Vietnam, and was not otherwise exposed to Agent Orange.

The Veteran's only DD Form 214 of record reflects a total of one year and 29 days of active service in the Navy, with no additional service beyond this time.  During that period, he had five months and five days of "foreign and/or sea service," however there is no evidence or indication of service in Vietnam to include in service treatment records or as revealed by any decorations, medals, badges, commendations, citations, or campaign ribbons which would reflect such service.  

In November 1999, the Veteran wrote to explain that the lack of evidence showing service with the Marine Corps was because "the Marines are not going to admit that they sent a sixteen year old boy to Vietnam."  The Board recognizes that the Veteran's July 1971 enlistment examination reflects that the purpose of the examination was for "USMC/Enl" - potentially an abbreviation for "US Marine Corps Enlistment."  However, this single notation combined with the Veteran's repeated assertion of Marine Corps service is outweighed by official service records confirming that the Veteran's only active duty was for one year and 29 days with the Navy.  Finally, evidence from the office of Naval History and Heritage Command in February 2014, confirms that the USS Austin did not approach or dock in Vietnam at any time during the Veteran's active duty.  Rather, the ship spent that time in Italy, Spain, Turkey, and Greece, before returning to Norfolk, Virginia.  To the extent that the Veteran reports seeing orange-colored mud and 55-gallon orange drums aboard the ship, he is competent to do so as these are facts capable of lay observation.  However, he is not competent to comment on the chemical composition of either mud or the drums' contents as such an assertion requires technical expertise that the Veteran has not been shown to have.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Board finds that the Veteran entered service in sound condition, was not exposed to Agent Orange or other herbicide during service, and has not, at any time, had a cardiac disorder - to include ischemic heart disease - that is related to service.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


